Citation Nr: 9911759	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  96-45 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Basic eligibility for Department of Veterans Affairs loan 
guaranty benefits.


INTRODUCTION

The veteran had active service from July 28, 1972, to 
September 22, 1972.

This appeal arose from a November 1995 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
Chicago, that the veteran was not eligible for loan guaranty 
benefits as he had less than 90 days of active service and 
was not discharged from active service by reason of a service 
incurred disability.

The veteran failed to appear for hearings scheduled in the RO 
in October 1996 and September 1997.  The Board of Veterans' 
Appeals (Board) remanded the veteran's case in October 1997 
and the case was returned to the Board in December 1998.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
originating agency.

2.  The National Personnel Records Center (NPRC) has verified 
that the veteran served on active duty from July 28, 1972, to 
September 22, 1972.

3.  Service connection is not currently in effect for any 
disability.


CONCLUSION OF LAW

Basic eligibility to VA loan guaranty benefits is not 
established as the veteran did not have the qualifying 
military service.  38 U.S.C.A. §§ 3702, 5107 (West 1991); 38 
C.F.R. § 3.315 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking VA loan guaranty benefits.  He can not 
be considered for such benefits unless he had the requisite 
qualifying service, as provided by the governing law and 
regulations.  The provisions of 38 U.S.C.A. § 3702 state, in 
pertinent part, that veterans are eligible for housing loan 
benefits (1) if they served on active duty at any time during 
World War II, the Korean conflict or the Vietnam era and 
whose total service was for 90 days or more; or for (2) each 
veteran who after September 15, 1940, was discharged or 
released from a period of active duty for a service-connected 
disability.

Under 38 C.F.R. § 3.315 (b), if a veteran of World War II, 
the Korean conflict or the Vietnam era had less than 90 days 
of service, eligibility of the veteran for a loan under 38 
U.S.C. ch. 37 requires a determination that the veteran was 
discharged or released because of a service-connected 
disability or the official service department records show 
that he had at the time of separation from service a service-
connected disability which in medical judgment would have 
warranted a discharge for disability.

The veteran does not contend that his service, which was 
during the Vietnam era, was for 90 days or more.  Rather, he 
specifically asserts that that he sustained injuries to his 
feet and ankles while in service and was discharged as a 
result.  The Board, in a decision entered in September 1974, 
denied service connection for bilateral pes planus, bilateral 
fibrous dysplasia and the residuals of a fracture of the left 
leg.  In October 1998, following the Board's October 1997 
remand, the RO denied the veteran's request to reopen his 
claim for service connection for bilateral pes planus, 
bilateral fibrous dysplasia and the residuals of a fracture 
of the left leg, concluding that new and material evidence 
had not been submitted; the current record does not show that 
a notice of disagreement with this rating decision has been 
submitted.

The veteran is not shown to have had served in the active 
military service for 90 days or more during a period of war.  
Moreover, as service connection has not been granted for a 
disability, it is not currently shown that he was discharged 
or released because of a service-connected disability nor do 
the official service department records show that he had at 
the time of separation from service a service-connected 
disability which in medical judgment would have warranted a 
discharge for disability.  Accordingly, he is not eligible 
for VA loan guaranty benefits.  38 U.S.C.A. § 3702; 38 C.F.R. 
§ 3.315.  The evidence is not so evenly balanced that there 
is doubt on any material issue.  38 U.S.C.A. § 5107.



ORDER

Basic eligibility for entitlement to VA loan guaranty 
benefits is denied.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals



 

